Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”), dated March 31, 2010, is entered
into between John Duerden (hereinafter “Duerden”) and Crocs, Inc. (together with
its successors and assigns, the “Company”), hereinafter collectively referred to
as the “Parties.”  As used in this Agreement, the “Company” shall include
Crocs, Inc. and any of its affiliates, subsidiaries, or divisions.

 

RECITALS

 

A.                                   Duerden and Crocs, Inc. are parties to an
Employment Agreement dated February 24, 2009 (the “Employment Agreement”);

 

B.                                     Duerden’s employment with the Company as
President and Chief Executive Officer and his service as a member of the board
of directors of the Company terminated effective March 1, 2010 (the “Separation
Date”); and

 

C.                                     The Company agrees to make certain
payments to Duerden and accelerate the vesting of certain equity awards held by
Duerden, as set forth in Section 1 below, in consideration for Duerden entering
into this Agreement, including Duerden’s agreement to release the Company from
any all claims relating to his service to the Company.

 

AGREEMENT

 

In consideration of all mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, it is agreed by and between Duerden and the Company as follows:

 

1.                                   Consideration.  Effective upon the
expiration of the revocation period provided in Section 8 hereof and subject to
the condition that this Agreement is not revoked by Duerden pursuant to such
Section 8 prior to the expiration of such revocation period (such expiration
date, the “Effective Date”) and provided that Duerden does not breach his
obligations under Sections 4, 5, 6, 7 and 14 of the Employment Agreement or
Section 10 below (such sections collectively, and together with Section 15 and
Sections 16(a) through (e) of the Employment Agreement, the “Surviving Terms”),
the Company agrees to:

 


(A)                                 PAY TO DUERDEN A LUMP SUM AMOUNT EQUAL TO
$70,833;


 


(B)                                PAY TO DUERDEN A LUMP SUM AMOUNT EQUAL TO
$850,000, WHICH AMOUNT EQUALS ONE YEAR OF DUERDEN’S BASE SALARY IN EFFECT AS OF
THE SEPARATION DATE;


 

(c)                                  pay to Duerden a lump sum amount equal to
$850,000, which amount equals Duerden’s annual incentive compensation equal to
100% of Duerden’s base salary as of the Separation Date;

 

(d)                                 accelerate the vesting and exercisability,
to the Effective Date, of the unvested options to purchase Company common stock
and the unvested restricted stock awards listed on Exhibit A hereto, which would
have vested and become exercisable had Duerden

 

--------------------------------------------------------------------------------


 

remained employed for 12 months after the Separation Date.  Except as provided
in this Section 1(d), all stock options and restricted stock awards that are
unvested as of the Separation Date shall be terminated and cancelled as of the
Separation Date, and Duerden shall have no further rights with respect to such
awards; and

 

(e)                                  pay the employer portion of premiums for
group health insurance coverage until the earlier of (i) February 28, 2011 or
(ii) the date that Duerden and his dependents are no longer eligible for COBRA
continuation coverage, provided, that Duerden (and/or Duerden’s covered
dependents) is eligible for and properly elects to continue group health
insurance coverage, as in place immediately prior to the Separation Date, and
Duerden continues to pay the employee portion of such health coverage.

 

The amounts (if any) payable pursuant to Sections 1(a), (b) and (c) above shall
be paid to Duerden in full on the first regular payroll date of Crocs, Inc. to
occur after September 1, 2010.  Duerden acknowledges that he will not be
entitled to any annual incentive compensation for fiscal year 2010.  Pursuant to
the terms of the applicable stock option agreements between the Company and
Duerden, all vested and exercisable stock options held by Duerden as of the
Separation Date and any stock options that vest pursuant to Section 1(d) above
may be exercised by Duerden at any time within three months after the Separation
Date in accordance with the terms and conditions set forth in the stock option
agreements.  Duerden acknowledges that the aggregate fair market value of the
shares of common stock (determined as of the respective date or dates of grant)
for which one or more stock options granted to him may for the first time become
exercisable as “incentive stock options,” within the meaning of Section 422 of
the Internal Revenue Code, during any one calendar year shall not exceed the sum
of $100,000, and that any options (or portion thereof) that exceed such limit
shall be treated as options that are not incentive stock options but only to the
extent of such excess.  For purposes of this Section 1, the parties confirm that
the Separation Date is the date of Duerden’s separation from service with the
Company within the meaning of Section 409A(a)(2)(A)(i) of the Code. 
Notwithstanding anything in this Agreement or elsewhere to the contrary, Duerden
shall have no duties or responsibilities after the Separation Date that are
inconsistent with his having a “separation from service” on the Separation Date.

 

2.                                          Amounts Owed.  The Company and
Duerden represent and warrant to each other that, other than Duerden’s annual
incentive compensation for fiscal year 2009 in the amount of $336,000 (the “2009
Bonus”) (provided that the 2009 Bonus has not been paid prior to the execution
of this Agreement), no amount is obligated to be paid to or from the Company
except pursuant to this Agreement.  Duerden acknowledges that Duerden has
received all wages or other compensation owed to Duerden for Duerden’s services
to the Company through the Separation Date (subject only to payment of the 2009
Bonus, if applicable).

 

3.                                          General Release.  For and in
consideration of this Agreement, Duerden, for himself and his respective heirs,
successors and assigns, hereby releases and discharges the Company, its
successors, assigns, agents, representatives, attorneys, principals, insurers,
its past and present directors, officers, shareholders and employees, and any
and all other persons, firms or corporations who are or might be liable through
the Company, from any right Duerden has as of the date hereof to any relief of
any kind arising from any and all claims, actions, causes of action, damages,
taxes,

 

2

--------------------------------------------------------------------------------


 

demands, costs, debts, accounts, covenants, contracts, agreements, judgments,
charges, loss of service, expenses, wages, or compensation of any kind
(hereinafter “Claims”) against the Company, whether such Claims are known or
unknown, arising from the beginning of time to the date of this Agreement.  The
Claims released by Duerden under this Agreement include, but are not limited to,
any and all Claims arising out of or relating to the statements, actions or
omissions of the Company; all Claims for any alleged unlawful discrimination,
harassment, retaliation or reprisal, or other alleged unlawful practices arising
under the laws of the United States or any other country or of any state,
province, municipality, or other unit of government, including, without
limitation, Claims under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, 42 U.S.C. § 1981, the Employee Retirement Income Security Act,
the Equal Pay Act, the Fair Credit Reporting Act, the Fair Labor Standards Act,
the Occupational Safety and Health Act, the Worker Adjustment and Retraining
Notification Act, the Sarbanes-Oxley Act, the Colorado Wage Act, the Colorado
Anti-Discrimination Act, the Family and Medical Leave Act, the Lilly Ledbetter
Fair Pay Act of 2009, or any similar state laws or statutes; all Claims for
alleged wrongful discharge, breach of contract, breach of implied contract,
failure to keep any promise, breach of a covenant of good faith and fair
dealing, breach of fiduciary duty, estoppel, Duerden’s activities, if any, as a
“whistleblower,” defamation, infliction of emotional distress, fraud,
misrepresentation, negligence, harassment, retaliation or reprisal, constructive
discharge, assault, battery, false imprisonment, invasion of privacy,
interference with contractual or business relationships, any other wrongful
employment practices, and violation of any other principle of common law; all
Claims for compensation of any kind, including, without limitation, salary,
bonuses, commissions, wages, stock-based compensation or stock options, vacation
pay and 401(k) contributions; all Claims for payments or benefits pursuant to
the terms of the Employment Agreement; all Claims for back pay, front pay,
reinstatement, other equitable relief, compensatory damages, damages for alleged
personal injury, liquidated damages and punitive damages; all Claims relating to
taxes imposed under Section 409A of the Internal Revenue Code of 1986, as
amended, and rules and regulations promulgated thereunder; all Claims for
attorneys’ fees, costs and interest; and all Claims relating to Duerden’s
relationship with the Company (whether that relationship was as a member of the
board of directors or as an employee) and/or Duerden’s separation from the
Company.  Notwithstanding the foregoing, nothing in this Section 3 (i) precludes
any action to enforce any of the terms of this Agreement, (ii) releases any
rights arising under, or preserved by, this Agreement, (iii) releases any Claims
that may arise subsequent to the execution of this Agreement, or (iv) precludes
Duerden’s ability to assert his rights for indemnification and advancement of
expenses from the Company pursuant to Section 15 of the Employment Agreement,
the Company’s certificate of incorporation or bylaws, or any indemnification
agreement or arrangement between the Company and Duerden.

 

4.                                       Assignment of Claims.  Duerden has not
assigned any claims or rights released in this Agreement.

 

5.                                       Unlawful Conduct.  By entering into
this Agreement, neither Party admits that it engaged in any unlawful or improper
conduct, or that it is legally obligated to the other Party in any way except as
is specifically addressed herein.

 

6.                                       Consideration; Negotiation.  The
consideration stated herein is contractual and not merely a recital.  The
Parties execute and deliver this Agreement after being fully informed of its

 

3

--------------------------------------------------------------------------------


 

terms, contents and effects.  The Parties acknowledge that this Agreement is a
negotiated agreement that both Parties have reviewed with their attorneys, that
both Parties have had a full opportunity to revise the language of the
Agreement, and that, in the event of a dispute, the Agreement should not be
construed in any way either for or against a Party based on whether a particular
Party was or was not the primary drafter of this Agreement.

 

7.                                       Binding Effect.  This Agreement shall
be effective, binding on the Parties, and in full force and effect immediately
following the execution of the Agreement by both Parties, except for Duerden’s
release of ADEA claims (if any), which shall be binding and effective as of the
expiration of the revocation period addressed below.

 

8.                                       ADEA.  Duerden acknowledges that:

 

(a)                               By executing this Agreement, Duerden waives
all rights or claims, if any, that Duerden may have against the Company under
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 626, et seq.
(“ADEA”);

 

(b)                              That this Agreement has been written in a
manner calculated to be understood by Duerden, and is in fact understood by
Duerden;

 

(c)                               That the aforementioned waiver reflects
specifically, but is not limited to, all rights or claims, if any, that Duerden
may have against the Company arising under the ADEA;

 

(d)                              That Duerden is not waiving rights and claims
that Duerden may have under the ADEA against the Company that may arise after
the date on which this Agreement is executed;

 

(e)                               That Duerden is waiving rights and claims that
Duerden may have under the ADEA, if any, only in exchange for consideration in
addition to anything of value to which Duerden is already entitled;

 

(f)                                 That Duerden is advised and has had the
opportunity to consult with an attorney of Duerden’s choice prior to executing
this Agreement;

 

(g)                                That Duerden has been given a period of 21
days from the date on which Duerden receives this Agreement, not counting the
day upon which Duerden receives the Agreement, within which to consider whether
to sign this Agreement;

 

(h)                                That if Duerden wishes to execute this
Agreement prior to the expiration of the 21-day period set forth above, Duerden
may do so;

 

(i)                                  That Duerden has been given a period of 7
days following Duerden’s execution of this Agreement to revoke Duerden’s waiver
of all claims, if any, under the ADEA, and Duerden’s release of any claims under
the ADEA shall not become effective or enforceable until the revocation period
has expired without Duerden revoking Duerden’s waiver of all claims under the
ADEA; and

 

4

--------------------------------------------------------------------------------


 

(j)                                  To revoke Duerden’s waiver of all claims
under the ADEA, Duerden understands that Duerden must deliver a written, signed
statement that Duerden revokes Duerden’s waiver of all claims under the ADEA to
the Company by hand or by mail within the 7 day revocation period.  The
revocation must be postmarked within the period stated above and properly
addressed to the Company at the following address:

 

Crocs, Inc.

6328 Monarch Park Place

Niwot, Colorado 80503

ATTN: General Counsel

 

9.                                       Remedies.  Each  Party acknowledges
that it would be difficult to fully compensate the other Party for monetary
damages resulting from any breach by the other Party of the provisions hereof. 
Accordingly, in the event of any actual or threatened breach of any such
provision, the Company or Duerden, as applicable, shall, in addition to any
other remedies it or he may have, be entitled to seek injunctive and other
equitable relief to enforce such provision, such relief may be granted without
the necessity of proving actual monetary damages.  Each Party agrees that in the
event the other Party is found to have breached (or threatened to breach) any
such provision, the breaching Party will be liable to the other Party for
reasonable attorneys’ fees and costs incurred in enforcing such provision.

 

10.                                 Miscellaneous.  The provisions of Sections
16(a) through 16(e) of the Employment Agreement (relating, respectively, to tax
withholding, Section 409A, governing law, jurisdiction and venue, and
arbitration of disputes) shall be deemed incorporated into this Agreement as if
fully set forth herein.

 

11.                                 Entire Agreement.  This Agreement contains
the entire agreement of the Parties relating to the subject matter addressed
herein and supersedes all prior agreements and understandings with respect to
such subject matter, including the provisions of the Employment Agreement other
than the Surviving Terms, except any written agreements related to Duerden’s
common stock and restricted stock awards, and the Parties have made no other
agreements, representations or warranties relating to the subject matter of this
Agreement.

 

12.                                 Amendments; Waiver.  This Agreement may not
be altered, amended, or otherwise modified except by subsequent written
agreement executed by both Parties.  No term or condition of this Agreement
shall be deemed to have been waived, except by a statement in writing signed by
the Party against whom enforcement of the waiver is sought.  Any written waiver
shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.  Failure of the Company to require strict
compliance with this Agreement or to enforce or seek to enforce this Agreement
in response to a breach by Duerden does not constitute a waiver of the Company’s
right subsequently to seek enforcement as to that breach or any other breach of
this Agreement.

 

13.                                 Severability.  To the extent a court of
competent jurisdiction deems that any portion of any provision of this Agreement
is invalid or unenforceable, the Parties agree that such portion(s)

 

5

--------------------------------------------------------------------------------


 

shall be considered deleted herefrom and the remainder of such provision and of
this Agreement shall be unaffected and continue in full force and effect.

 

14.                                 Counterparts. This Agreement may be executed
in counterparts and shall be fully enforceable in all regards if executed in
such manner as if it had been executed as a single document.  Signatures
obtained by facsimile or by other electronic means shall constitute effective
execution of this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have signed this Agreement to be effective as of
the date first written above.

 

 

DUERDEN:

 

 

 

 

 

/s/ John Duerden

 

John Duerden

 

 

 

 

 

COMPANY:

 

 

 

Crocs, Inc.

 

 

 

 

 

By:

/s/ Daniel P. Hart

 

Name:

Daniel P. Hart

 

Its:

Executive Vice President, Chief Legal

 

 

and Administrative Officer

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Accelerated Stock Options and Restricted Stock Awards

 

 

 

 

 

Original
Scheduled

 

 

 

ISO

 

NQ

 

TOTAL

 

Award

 

 

 

Release/Vest

 

RSA

 

Option

 

Option

 

Option

 

Date

 

Plan

 

Date

 

Shares

 

Shares

 

Shares

 

Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/24/2009

 

2007

 

3/24/2010

 

8,333

 

3,318

 

5,016

 

8,334

 

2/24/2009

 

2007

 

4/24/2010

 

8,334

 

3,318

 

5,015

 

8,333

 

2/24/2009

 

2007

 

5/24/2010

 

8,333

 

3,317

 

5,016

 

8,333

 

2/24/2009

 

2007

 

6/24/2010

 

8,333

 

3,318

 

5,015

 

8,333

 

2/24/2009

 

2007

 

7/24/2010

 

8,334

 

3,318

 

5,016

 

8,334

 

2/24/2009

 

2007

 

8/24/2010

 

8,333

 

3,318

 

5,015

 

8,333

 

2/24/2009

 

2007

 

9/24/2010

 

8,333

 

3,318

 

5,016

 

8,334

 

2/24/2009

 

2007

 

10/24/2010

 

8,334

 

3,317

 

5,015

 

8,332

 

2/24/2009

 

2007

 

11/24/2010

 

8,333

 

3,318

 

5,016

 

8,334

 

2/24/2009

 

2007

 

12/24/2010

 

8,333

 

3,318

 

5,015

 

8,333

 

2/24/2009

 

2007

 

1/24/2011

 

8,334

 

6,083

 

2,251

 

8,334

 

2/24/2009

 

2007

 

2/24/2011

 

8,333

 

6,082

 

2,251

 

8,333

 

 

 

 

 

 

 

100,000

 

45,343

 

54,657

 

100,000

 

 

--------------------------------------------------------------------------------